DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 8, and 15 feature the following limitation:
 determining that a network policy is prioritized over the affinity policy based at least on a preference setting and a level of network traffic between the first virtual machine and the second virtual machine meeting a threshold;

Paragraph 39 of the applicant’s specification states:
[0039] In certain cases, the resource manager 120 can prioritize the affinity policies 112 over the network policies 114. In that scenario, an anti-affinity policy between two applications can prevent the colocation of the two applications on the same host computing machine in the cluster 101. In other cases, the resource manager 120 can weight or balance the affinity policies 112 with the network policies 114. In that scenario, one of the network policies 114 can outweigh one of the affinity policies 112, for example, based on a very high level of network traffic between applications verses a preference (but not rule) against colocation of the applications on the same host computing machine.

The applicant discloses that the network policy can outweigh an affinity policy based on a very high level of network traffic between applications in paragraph 39.  Applications can run on virtual machines but they themselves are not virtual machines.  The claim covers a different concept where the traffic between virtual machines is used to override anti-affinity, whereas the applicant has disclosed that the traffic between two applications can override an anti-affinity policy to those same applications.  The applicant is claiming a concept that is different and not suggested by the narrower concept originally disclosed by the applicant.  

Claims 3, 10, and 17 recite the following limitation:
updating the network policy based on a change in the affinity for network communications between the first virtual machine and the second virtual machine.

Paragraphs 46 and 47 state that policies can be updated or revised “as the affinity for network communication between the VMs 140, 142, and 144 and the containers 150-157 changes or trends over time”.  At most the applicant has disclosed a temporal correlation between when updating the network policy occurs and when affinity changes.  The applicant has not disclosed that the network policy itself is updated based on an affinity change.
  The network policy in question outweighs anti-affinity between two applications cone a threshold of communication is reached as discussed in paragraph 39.  Paragraphs 46 and 47 do not provide any explanation of how updating the policy would alter the scenario in paragraph 39 because it is not clear whether the applicant’s invention would change the threshold or whether the applicant would somehow modify the policy independent of threshold.  If the applicant were disclosing changing the threshold, it is not clear whether this would by raising or lowering the threshold and by how much.  If the applicant were modifying the policy independent of the threshold it is not clear what that would comprise.  Therefore the applicant has failed to provide a complete written description of what updating actually comprises.

Claims 6, 13, and 20 recite the following limitations:
 receiving a network-level context of a plurality of traffic daemons executed on the first virtual machine and the second virtual machine;

The applicant did not disclose that the plurality of traffic daemons executes on the first virtual machine and the second virtual machine.  Instead, the applicant disclosed that each virtual machine executes its own respective traffic daemon.  See paragraph 28-30 and Figure 1.  The applicant’s claims clearly cover a scenario that was not originally disclosed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “updating” in claims 3, 10, and 17 is a relative term which renders the claim indefinite. The term “updating” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification gives no guidance as to how much the policy is updated or whether the policy is updated in a manner to increase or decrease the threshold at which anti-affinity between applications is overridden.  Therefore it is not clear to those trying to determine the meets and bounds of the claim what the applicant’s invention actually does to update the network policy.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 8-11, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0304899 by Winkler in view of U.S. Patent Application Publication Number 2014/0278326 by Sharma et al.
As to claim 1, Winkler teaches a method for isolation environment redistribution in a computing environment, comprising: surveying inter-environment network communications among a plurality of isolation environments hosted on a distributed computing resource cluster (Figure 2, step 42); identifying, among the plurality of isolation environments, an affinity for network communications between a first virtual machine and a second virtual machine based on the inter- environment network communications (Figure 2, steps 42, 44, 46, 48, and 50); determining that the first virtual machine and the second virtual machine are executed on different hosts in the distributed computing resource cluster, the first virtual machine being executed on a first host in the distributed computing resource cluster and the second virtual machine being executed on a second host in the distributed computing resource cluster (Figure 2, step 52); and migrating the second virtual machine based on the affinity for network communications to reduce the inter-environment network communications in the distributed computing resource cluster (Figure 2, step 54); however Winkler does not explicitly teach identifying a conflict in the affinity policy and determining that a network policy is prioritized.
Sharma teaches a system for identifying that an execution of the first virtual machine and the second virtual machine on a same host (paragraph 54) in the distributed computing resource cluster could result in a conflict in an affinity policy (paragraphs 84-86); determining that a network policy is prioritized over the affinity policy based at least on a preference setting and a level of network traffic between the first virtual machine and the second virtual machine meeting a threshold (paragraphs 87-91, affinity can be prioritized over anti-affinity based on weighting).
	It would have been obvious to one of ordinary skill in the virtual infrastructure art at the time of the applicant’s filing to combine the teachings of Winkler regarding the placement of resources based on affinity with the teachings of Sharma regarding conflicts in affinity policy because Sharma shows the general benefits of considering conflicts in affinity policy and the claims do not make any attempt to tie these features to the actual step of migrating virtual machines.  The applicant is not claiming any context in which the features that Sharma is used to map are applied.  The applicant should consider writing a coherent claim.
	As to claim 2, see Figure 2 of Winkler.
	As to claim 3, in Figure 2, Walker updates the network policy as the affinity changes based on the current communication which covers the subject matter disclosed in paragraphs 46 and 47 of the applicant’s specification.
	As to claim 4, see Figure 2 of Winkler.  Colocation inherently reduces inter-environment communication.
	As to claim 7, see paragraphs 54-56 of Sharma.
	As to claims 8-11 and 14, they are rejected for the same reasoning as claims 1-4 and 7 respectively.
	As to claims 15-18, they are rejected for the same reason as claims 1-4.


Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0304899 by Winkler in view of U.S. Patent Application Publication Number 2014/0278326 by Sharma et al. in view of U.S. Patent Number 9,052,935 to Rajaa
	As to claims 5, 12, and 19, the Winkler-Sharma combination makes claims 1, 8, and 15 obvious however they do not explicitly teach the prevention of colocation of applications.
	Rajaa teaches that an affinity policy conflict could occur from colocation of a first application and a second application on the same host in the distributed computing resource cluster, wherein the first application is executed on the first virtual machine and the second application is executed on the second virtual machine (col. 7, lines 19-39).
	It would have been obvious to one of ordinary skill in the virtual infrastructure art at the time of the applicant’s filing to combine the teachings of Sharma regarding managing network policies with the teachings of Rajaa regarding affinity policies regarding application running on virtual machines because such policies can preserve the efficiency of the host. 
	
Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0304899 by Winkler in view of U.S. Patent Application Publication Number 2014/0278326 by Sharma et al. in further view of U.S. Patent Application Publication Number 2018/0159782 by Madan et al.
	As to claims 6, 13, and 20, the Winkler-Sharma combination makes claims 1, 8, and 15 obvious  and Sharma teaches considering network context however they do not explicitly teach the claimed receiving context from traffic daemons executed on virtual machines.
	Madan teaches receiving a network-level context from traffic daemons executing on VMs (paragraph 16).
	It would have been obvious to one of ordinary skill in the virtual infrastructure art at the time of the applicant’s filing to combine the teachings of Sharma regarding considering network context with receiving context from traffic daemons executing on VMs because such information can inform the invention of Sharma as to current affinity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442